Citation Nr: 1444893	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  05-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of flexion. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of extension. 

3.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of flexion. 

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1943 to January 1946.  Service in the European Theater during World War II and receipt of the Purple Heart Medal are indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued all the disability evaluations for the veteran's bilateral knee disabilities.  In December 2008, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  During the pendency of this appeal, in a March 2012 supplemental statement of the case, the RO granted separate 10 percent evaluations for each of Veteran's knee disabilities based on limitation of extension, effective August 8, 2007.  These claims were again remanded for further development in July 2012.  The claims were the subject of a March 2013 Board decision, which was vacated and remanded by a June 2014 United States Court of Appeals for Veterans Claims (Court) order, implementing a Joint Motion for Remand.  As such, these claims again return before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Most recently, these claims were last denied by a March 2013 Board decision.  However, in June 2014, the Court, based on a Joint Motion for Remand (JMR) vacated and remanded these issues, in large part because it was felt the prior VA examination in July 2012 was inadequate, specifically because, while the examiner at that time indicated that the Veteran experienced flare ups of his disabilities, the examiner did not adequately assess whether the Veteran suffered any functional loss or limitation of motion during those flareups.  Therefore, the JMR indicated that a remand was required in order for the Board to obtain an adequate medical examination.

The JMR also indicated that the Board provided inadequate reasons and bases, in failing to fully consider the findings of the July 2012 examiner in its decision.  However, this contention will be addressed in any further Board decision, and not in this preliminary remand for a further VA examination.

The Board regrets the further delay in adjudication of the Veteran's claims that an additional remand will entail, however, the Board is bound by the Court's finding that the last VA examination was inadequate, and has no choice but to remand this claim for a further VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's outstanding VA Medical Center treatment records.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, instability of station, and excess fatigability on repetitive use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If the additional level of functional impairment cannot be determined by the examiner, he must clearly state this in the examination report.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  If additional functional impairment cannot be assessed by the examiner, he should so state.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

The examiner should also provide an opinion concerning the impact of the bilateral knee disabilities on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.
 
4. Thereafter, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



